OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                       WTEXAS
              PENALTY FOR .a,-             M~'
 2/17/2015 PRIVATE USE §&                                                                 FEB 24 2!"
 NORRIS, ANGEL RENEE Tr|el N^e35^0^SW5f23t-rffRO'WWR-78f50>l'-
 On this day, the application for; 11 07 Writ of Habeas Corpus has been received
 and presented to the Court.              ^
                                                                                  Abel Acosta, Clerk
                       •"        I
                              BIG SPRING, TX 79720                                                     -A


W3B   79720                    .ii^|.|iiv|ti;i|i,i]|iji,.,|i^i|i|i,),lil{i,r|{(,,|ii,,.,i||.i